REASONS FOR ALLOWANCE


	The prior art fails to teach Claims 1, 11 and 20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
associate, via a distributor, each of a set of analog array tiles in an analog array to a part of one or more image sub-regions of the one or more input memory arrays, so that one or more of a set of analog memory components is associated with one or more of the image signals in a distribution order to create a respective output signal, each of the set of analog array tiles associated with a respective analog array tile in the set of analog array tiles in parallel with other analog array tiles of the set of analog array tiles, each analog array tile having a plurality of analog memory components, one or more of the set of analog memory components having weighting factors.

The closest prior art Killebrew( US 20190236755) teaches mapping images regions to digital memory for neural network processing, and Panicacci (US 9848141, cited from IDS) reveal a technique of performing analog and/or digital processing operations on the received pixel values to generate analog and/or digital processed pixel values, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
	Claims 2-10 and 12-19 are allowed because they recite the limitations of claim 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661